Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Brunell Flanigan appeals the district court’s order denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed *605the record and find no reversible error. Accordingly, although we grant Flanigan’s motion to supplement the record, we affirm for the reasons stated by the district court. Flanigan v. Panaguiten, No. 2:08-cv-00169-MSD-TEM (E.D. Va. filed Feb. 2, 2010 & entered Feb. 3, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.